       Case 5:20-cv-03142-SAC Document 10 Filed 08/10/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


CLEVELAND LAVELL LEE,

                      Plaintiff,

vs.                                         Case No. 20-3142-SAC


SHANNON MEYER, et al.,

                      Defendants.


                                O R D E R

      Plaintiff, pro se, has filed this action apparently alleging

a violation of his constitutional rights during his confinement at

the Lansing Correctional Facility (LCF).       His complaint is written

on forms for bringing a case pursuant to 42 U.S.C. § 1983.             This

case is before the court for the purposes of screening pursuant to

28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”          Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

                                    1
      Case 5:20-cv-03142-SAC Document 10 Filed 08/10/20 Page 2 of 5




litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”         Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).       The court “will not supply

additional   factual   allegations     to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains    “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).              The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.               United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).              The court

may also consider the exhibits attached to the complaint.                 Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).



                                   2
        Case 5:20-cv-03142-SAC Document 10 Filed 08/10/20 Page 3 of 5




II. Plaintiff’s complaint

      Plaintiff names the following defendants in his complaint:

Warden Shannon Meyer; (fnu) Winklebauer, Deputy Warden; (fnu)

Knowles, unit team officer; and (fnu) Hernandez, unit team officer.

      Plaintiff alleges that many items of his property at LCF have

been taken from him and “sent to property.”            Doc. No. 1, p. 2.      He

claims that his requests for these items’ return have been refused,

forcing him to buy more from the canteen. Plaintiff seeks monetary

damages    for   lost   property,     emotional    distress    and   pain    and

suffering.

III. Plaintiff’s complaint fails to state a claim.

      “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.”                 West v.

Atkins, 487 U.S. 42, 48 (1988).            Plaintiff does not allege that

defendants have violated federal law.             Nor does plaintiff assert

that he has been denied a specific constitutional protection.1                It

could be argued that plaintiff has been deprived of property


1 Plaintiff does use the term “extortion” in his complaint which suggests
criminality. But, at least outside the realm of a criminal contempt proceeding,
the court is not empowered to institute a criminal prosecution. See Maine v.
Taylor, 477 U.S. 131, 136 (1986)(“the United States and its attorneys have the
sole power to prosecute criminal cases in federal courts”); U.S. v. Davis, 285
F.3d 378, 383 (5th Cir. 2002)(court lacks power to require United States Attorney
to sign indictments). In addition, a plaintiff may not bring a civil cause of
action for an alleged violation of a criminal statute. Perry v. Pringle, 2014
WL 129391 *2 (D.Kan. 1/14/2014). The court concludes that plaintiff’s reference
to “extortion” does not state a claim for relief.

                                       3
        Case 5:20-cv-03142-SAC Document 10 Filed 08/10/20 Page 4 of 5




without due process in violation of the Fourteenth Amendment. This

argument, however, has been dismissed by the Tenth Circuit and

this court under similar circumstances.

       In many cases, it has been held that the availability of a

state court action for loss of property is sufficient to afford

procedural     due   process   as   required       by    the   Constitution      when

property has been taken by the State or a state officer.                     See Gee

v. Pacheco, 627 F.3d 1178, 1194 (10th Cir. 2010); Sawyer v. Green,

316 Fed.Appx. 715, 717 (10th Cir. 2008) (finding Kansas county

prisoner could seek relief in state courts to redress alleged

deprivation of property); Neff v. Winfield Corr. Facility, 2020 WL

1659884 *3–4 (D.Kan. 4/3/2020)(following Sawyer); McKeighan v.

Corrections     Corp.    of    America,     2008    WL       3822892    *5   (D.Kan.

8/13/2008);     Murray   v.    Roberts,      2007       WL   3353731    *2   (D.Kan.

11/8/2007). As in the above-cited cases, plaintiff has not alleged

that a meaningful post-deprivation remedy was unavailable.

       Also,   plaintiff’s     claims       for    compensatory        damages    for

emotional pain and suffering are barred in this court under federal

law.    This court has held that a federal civil action may not be

brought by a prisoner “’for mental or emotional injury suffered

while in custody without a prior showing of physical injury or the

commission of a sexual act.’”           Hannah v. Cline, 2020 WL 1433472

*1–2 (D.Kan. 3/24/2020)(quoting 42 U.S.C. § 1997e(e)).



                                        4
      Case 5:20-cv-03142-SAC Document 10 Filed 08/10/20 Page 5 of 5




IV. Conclusion

     For the above-stated reasons, it appears that plaintiff’s

complaint fails to state a claim.      The court shall grant plaintiff

time until September 8, 2020 to show cause why his complaint should

not be dismissed or in the alternative to file an amended complaint

which corrects the deficiencies discussed herein.             An amended

complaint would supersede the original complaint and must contain

all of the claims upon which plaintiff wishes to proceed.             An

amended complaint should not refer back to a previous complaint.

     IT IS SO ORDERED.

     Dated this 10th day of August, 2020, at Topeka, Kansas.



                         s/Sam A. Crow__________________________
                         U.S. District Senior Judge




                                   5
